DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Drawings
The drawings were received on 07 December 2021.  These drawings are acceptable.

Response to Arguments
The objection to the drawings is withdrawn.

The objection to Claim 16 is withdrawn.

Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive. 

Regarding Claim 16. Applicant argues that Lim (US 2021/0202541) fails to teach a driving transistor that includes a polycrystalline semiconductor. 
The Examiner respectfully disagrees. Applicant assumes that the second transistor (T2) discussed in reference to Figure 2 is the same as the second thin film transistor discussed with reference to Figures 3 and 4. 
[0014] teaches that Figure 2 is a circuit diagram of one subpixel while [0015-0018] teach cross sectional views of a plurality of thin film transistors, a storage 
Lim further teaches:
 [0006] For example, the thin film transistor array substrate may include the driving thin film transistor for supplying the driving current to the light emitting element in each pixel area and the switching thin film transistor for supplying the gate signal to the driving thin film transistor.

[0007] Meanwhile, in the thin film transistor array substrate of such a display device, the driving thin film transistor should be designed to be advantageous for gradation presentation, and the switching thin film transistor should be designed to have a good on/off ratio.

[0046] Referring to FIG. 2, each subpixel SP may include the main nodes including a first node N1 corresponding to a source node or a drain node of the second transistor T2 (DRT), a second node N2 corresponding to a gate node of the second transistor T2, a third node N3 corresponding to the drain node or the source node of the second transistor T2 and the fourth node N4 corresponding to the pixel electrode PE of the light emitting element ED.

[0061] In addition, according to the embodiments of the present specification, the second transistor T2 as the driving transistor DRT may be designed as the P-type transistor that is advantageous for operation reliability and current supply performance because operation reliability and current supply performance are most important. 

[0069] The substrate 110 may include pixels or subpixels SP defined by the gate lines GL and the data lines DL. The first thin film transistor 300, the second thin film transistor 400, and the light emitting element 500 may be positioned in each subpixel SP. Each light emitting element 500 may be electrically connected to the first thin film transistor 300 so as to emit light having a specific color. As another example, each light emitting element 500 may be electrically connected to the second thin film transistor 400 to emit light having a specific color.

	The first and second thin film transistors in Figures 3 and 4 illustrate a poly-silicon semiconductor transistor and an oxide semiconductor transistor used in a sub pixel. [0069] teaches the polysilicon semiconductor transistor or the silicon semiconductor transistor can be connected to the lighting element 500 to emit light. 
	The transistor connected to lighting element 500 controls the current to the lighting element that permits light to emit, As taught by [0069] and Figure 3A the first transistor (with poly-silicon semiconductor) forms the driving transistor in Figure 3A. In Figure 2 the driving transistor is designated as T2 [0060]. Therefore Lim teaches the driving transistor T2 comprises a poly-silicon semiconductor material.

Regarding Claim 1. Applicant states that Ikeda (US 2021/0210513) fails to teach the limitation: 
“a gate electrode of the driving transistor positioned on the channel of the driving transistor”
 because Figure 5 of Ikeda illustrates gate electrode 64 below the driving transistor channel 61. 
In support Applicant states “ While the Office Action (page 7) asserts that “[t]he transistors may have a top-gate structure,” the actuality is that all of Ikeda’s transistors are disclosed as having bottom-gate structures. 
Applicant most respectfully asserts that the Office may not just assert things that are not in evidence or construe words in an unreasonable fashion. While the Office Action (page 7) asserts that “[t]he transistors may have a top-gate structure,” the 
The Examiner respectfully disagrees with Applicant regarding what is disclosed by Ikeda.  There is no argument that Figure 5 illustrates gate electrode 64 positioned below the driving transistor channel 61.  However, Ikeda’s disclosure is not limited to what is illustrated in the figures.  The specification provides alternate embodiments that when properly incorporated into the Figures provides teachings that are just as valid as an additional figure illustrating the embodiment. 
Ikeda teaches:
 [0071] In the example illustrated in FIG. 5, the transistors have what is called a bottom-gate structure.  The transistors may have a top-gate structure in which the gate electrode is provided on the semiconductor layer.  Alternatively, the transistors may have a dual-gate structure in which the gate electrodes are provided both on and under the semiconductor layer.

	Whether there is a discrete figure illustrating gate electrode 64 of the driving transistor positioned on the channel 61 of the driving transistor does limit the teaching of Ikeda.  [0071] clearly teaches the claimed configuration whether in an embodiment using top-gate structures or an embodiment using the dual-gate structure.  A reference does not require a discrete picture to teach a claimed structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2021/0202541).

Regarding Claim 16 (Currently Amended), Lim teaches a display device comprising:
a light emitting diode [fig. 2 @ED] electrically connected between a driving voltage line [fig. 2 @VDD] that transmits a driving voltage and a common voltage line [fig. 2 @VSS] that transmits a common voltage;
a driving transistor [fig. 2 @T2] electrically connected between the driving voltage line and the light emitting diode [fig. 3 illustrates claimed structure];
a first transistor [fig. 2 @T1] electrically connected between a first electrode of the driving transistor electrically connected to the driving voltage line [fig. 2 @N1] and a data line [fig. 2 @DL] that transmits a data voltage [fig. 2 @Vdata];
a second transistor [fig. 2 @T3] electrically connected between a second electrode of the driving transistor electrically connected to the light emitting diode [fig. 2 @N3] and a gate electrode of the driving transistor [fi. 2 @N2];
a third transistor [fig. 2 @T6] electrically connected between the light emitting diode [fig. 2 @EO] and an initialization voltage line that transmits an initialization voltage [fig. 2 @Vini]; and
a storage capacitor [fig. 2 @Cst] electrically connected between the driving voltage line [fig. 2 @NVDD] and the gate electrode of the driving transistor [fig. 2 @N2], wherein
the driving transistor [fig. 2 @T2, fig. 3A teaches the driving transistor is first transistor 300] includes a polycrystalline [¶0073, “The first semiconductor pattern 310 may include a semiconductor material.  For example, the first semiconductor pattern 310 may include poly-silicon (Poly-Si) which is a polycrystalline semiconductor material”] semiconductor, and the second transistor [fig. 2 @T1] and the third transistor [fig. 2 @T6] include oxide semiconductors [¶0006 – ¶0008 teach implementing a first semiconductor for the driving transistor and a second semiconductor for switching transistors to optimize pixel performance. ¶0010 teaches the second semiconductor comprises an oxide semiconductor, ¶0061 teaches T1 and T6 are formed as N-type transistors to achieve fast switching speeds]. 

Regarding Claim 20 (Original), Lim teaches the display device of Claim 16, wherein
the driving transistor is a p-type transistor, and the first transistor and the second transistor are an n-type transistor [¶0058, “the second transistor T2 of the first to sixth transistors T1 to T6 may be a P-type transistor …, and the remaining first, third to sixth transistors T1, T3.about.T6 may be N-type transistors”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each Claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2021/0210513) in view of Lim (US 2021/0202541).  All reference is to Ikeda unless indicated otherwise.

Regarding Claim 1 (Original), Ikeda teaches a display device comprising:
a driving [¶0062] transistor [fig. 5 @DRT] disposed on a substrate [fig. 5 @21];
a semiconductor [¶0051] including 
a channel [fig. 5 @61], 
a first electrode [fig. 5 @61a,¶0054], and 
a second electrode [¶0055, fig. 5 @unlabeled portion of 61 coupled to 65, connects drain of drive transistor DRT to source of output transistor BCT] of the driving transistor [fig. 5 @DRT];
a gate electrode [fig. 5 @64] of the driving transistor [fig. 5 @DRT] positioned on [¶0071, “ In the example illustrated in FIG. 5, the transistors have what is called a bottom-gate structure.  The transistors may have a top-gate structure in which the gate electrode is provided on the semiconductor layer”] the channel [fig. 5 @61] of the driving transistor [fig. 5 @DRT];
a first storage electrode [fig. 5 @61a, ¶0054, “The first capacitance Cs1 is formed between the first partial semiconductor layer 61a and the gate electrode 64”] positioned on the gate electrode [fig. 5 @64] of the driving transistor;
a light blocking layer [fig. 5 @78a (unlabeled electrode on left] of a first transistor [fig. 5 @SST] and a light blocking layer [fig. 5 @74 (L8a)] of a second transistor [fig. 5 @IST] positioned on the substrate;
an oxide semiconductor [¶0051] including:
a channel [fig. 5 @75], a first electrode [fig. 7 @portion of 75 coupled to 76], and a second electrode [fig. 7 @portion of 75 connected to 77] of the first transistor [fig. 5 @SST] positioned on the light blocking layer [fig. 5 @ML1] of the first transistor [fig. 5 @SST]; and
a channel [fig. 5 @71], a first electrode [fig. 5 @portion of 71 connected to 72], and a second electrode [fig. 5 @portion of 71 connected to 73] of the second transistor [fig. 5 @IST] positioned on the light blocking layer [fig. 5 @ML1] of the second transistor [fig. 5 @IST];
a gate electrode [fig. 5 @78] of the first transistor [fig. 5 @SST] positioned on [¶0071] the channel of the first transistor [fig. 5 @75]; and
a gate electrode [fig,. 5 @74] of the second transistor [fig. 5 @IST] positioned on [¶0071] the channel of the second transistor [fig. 5 @71], wherein
the light blocking layer of the first transistor [fig. 5 @ML1] and the first storage electrode [fig. 5 @61a] are positioned on a same layer, and
the light blocking layer of the second transistor [fig. 5 @ML1] and the gate electrode of the driving transistor [fig. 5 @64] are positioned on a same layer
Ikeda does not teach the driving transistor is a polycrystalline semiconductor and the switching transistor is an oxide semiconductor
Lim teaches a driving transistor [fig. 2 @T2, fig. 3A teaches the driving transistor is first transistor 300] is a polycrystalline semiconductor [¶0073, “The first semiconductor pattern 310 may include a semiconductor material.  For example, the first semiconductor pattern 310 may include poly-silicon (Poly-Si) which is a polycrystalline semiconductor material”] and 
a switching transistor [fig. 2 @T1] is an oxide semiconductor [¶0080, “The second semiconductor pattern 410 of the second thin film transistor 400 may include a different material from the first semiconductor pattern 310 of the first thin film transistor 300.  The second semiconductor pattern 410 may include an oxide semiconductor”]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to fabricate the driving transistor from polycrystalline semiconductor and 

Regarding Claim 2 (Original), Ikeda in view of Lim teaches the display device of Claim 1, wherein
the driving transistor is a p-type transistor, and the first transistor and the second transistor are an n-type transistor [Lim: ¶0058, “the second transistor T2 of the first to sixth transistors T1 to T6 may be a P-type transistor …, and the remaining first, third to sixth transistors T1, T3.about.T6 may be N-type transistors”].

Regarding Claim 7 (Original) Ikeda teaches a display device comprising:
a driving [¶0062] transistor [fig. 5 @DRT] disposed on a substrate [fig. 5 @21];
a semiconductor [¶0051] including 
a channel [fig. 5 @61], 
a first electrode [fig. 5 @61a,¶0054], and 
a second electrode [¶0055, fig. 5 @unlabeled portion of 61 coupled to 65, connects drain of drive transistor DRT to source of output transistor BCT] of the driving transistor [fig. 5 @DRT];
a gate electrode [fig. 5 @64] of the driving transistor [fig. 5 @DRT] positioned on [¶0071, “ In the example illustrated in FIG. 5, the transistors have what is called a bottom-gate structure.  The transistors may have a top-gate structure in which the gate electrode is provided on the semiconductor layer”] the channel [fig. 5 @61] of the driving transistor [fig. 5 @DRT];
a first storage electrode [fig. 5 @61a, ¶0054, “The first capacitance Cs1 is formed between the first partial semiconductor layer 61a and the gate electrode 64”] positioned on the gate electrode [fig. 5 @64] of the driving transistor;
a light blocking layer [fig. 5 @78a (unlabeled electrode on left] of a first transistor [fig. 5 @SST] and a light blocking layer [fig. 5 @74 (L8a)] of a second transistor [fig. 5 @IST] positioned on the substrate;
an oxide semiconductor [¶0051] including:
a channel [fig. 5 @75], a first electrode [fig. 7 @portion of 75 coupled to 76], and a second electrode [fig. 7 @portion of 75 connected to 77] of the first transistor [fig. 5 @SST] positioned on the light blocking layer [fig. 5 @ML1] of the first transistor [fig. 5 @SST]; and
a channel [fig. 5 @71], a first electrode [fig. 5 @portion of 71 connected to 72], and a second electrode [fig. 5 @portion of 71 connected to 73] of the second transistor [fig. 5 @IST] positioned on the light blocking layer [fig. 5 @ML1] of the second transistor [fig. 5 @IST];
a gate electrode [fig. 5 @78b unlabeled right side electrode] of the first transistor [fig. 5 @SST] positioned on [¶0071] the channel of the first transistor [fig. 5 @75]; and
a gate electrode [fig,. 5 @74 (L8)] of the second transistor [fig. 5 @IST] positioned on [¶0071] the channel of the second transistor [fig. 5 @71], wherein
an inverted scan signal [construed as pixel control signal on L7] is applied [¶0058 teaches using L7a to apply the pixel control signal to a dual gate structured first transistor] to the light blocking layer of the first transistor [fig. 5 @78a (unlabeled electrode on left] and the gate electrode of the first transistor [fig. 5 @78b unlabeled right side electrode], and 
a first emission control signal [¶0056 teaches applying control signal on L8 and L8a to second transistor in a double gate configuration] is applied to the light blocking layer of the second transistor [fig. 5 @74 (L8a)] and the gate electrode of the second transistor [fig,. 5 @74 (L8)]
Ikeda does not teach the driving transistor is a polycrystalline semiconductor and the switching transistor is an oxide semiconductor
Lim teaches a driving transistor [fig. 2 @T2, fig. 3A teaches the driving transistor is first transistor 300] is a polycrystalline semiconductor [¶0073, “The first semiconductor pattern 310 may include a semiconductor material.  For example, the first semiconductor pattern 310 may include poly-silicon (Poly-Si) which is a polycrystalline semiconductor material”] and 
a switching transistor [fig. 2 @T1] is an oxide semiconductor [¶0080, “The second semiconductor pattern 410 of the second thin film transistor 400 may include a different material from the first semiconductor pattern 310 of the first thin film transistor 300.  The second semiconductor pattern 410 may include an oxide semiconductor”]


Regarding Claim 8 (Original), Ikeda in view of Lim teaches the display device of Claim 7, wherein
the driving transistor is a p-type transistor, and the first transistor and the second transistor are an n-type transistor [Lim: ¶0058, “the second transistor T2 of the first to sixth transistors T1 to T6 may be a P-type transistor …, and the remaining first, third to sixth transistors T1, T3.about.T6 may be N-type transistors”].

Regarding Claim 12 (Original), Ikeda in view of Lim teaches the display device of Claim 7, further comprising
an inverted scan line [L7] extending in a direction [fig. 4 @dx] on the substrate [¶0058, “The two branch signal lines L7a are parts branched off from the pixel control signal line L7 in the second direction Dy.  The parts of the two branch signal lines L7a overlapping the semiconductor layer 75 each function as a gate electrode 78 of the pixel selection transistor SST.  In other words, the pixel selection transistor SST has a double-gate structure in which two gate electrodes 78 are provided , and receiving the inverted scan signal [construed as the pixel control signal], wherein 
the light blocking layer and the gate electrode of the first transistor are electrically connected to the inverted scan line [¶0058 via branch signal lines L7a].

Regarding Claim 14 (Original), Ikeda in view of Lim teaches the display device of Claim 7, further comprising
a first emission control line [fig. 4 @L8] extending in a direction on the substrate [fig. 4 @Dx], and
receiving the first emission control signal ¶0082 construed as the initialization control signal line], wherein 
the light blocking layer and the gate electrode of the second transistor are
electrically connected to the first emission control line [¶0056, “The parts of the initialization control signal line L8 and the branch signal line L8a overlapping the semiconductor layers 71 and 71A each function as a gate electrode 74 of the initialization transistor IST.  In other words, the initialization transistor IST has a double-gate structure in which two gate electrodes are provided overlapping the respective semiconductor layers 71 and 71A”].

Allowable Subject Matter
Claims 3-6, 9-11, 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694